Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimer was filed on May 06, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 10,785,530 and 10,142,680 and 10,123,073 and 10,136,183.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The features involving “…identifying, based on the set-top box device, a template of the plurality of templates, wherein the identified template indicates that the second screen portion comprises an overlay for displaying the second video content generated by the set-top box device; comparing the video input stream to the identified template to determine that the frame of the video input stream corresponds to the identified template; responsive to a determination that the frame of the video input stream corresponds to the identified template, generating a video output stream comprising the second video content for the second screen portion and the video replacement content for the first screen portion to mimic a presentation of the first video content and the second video content in the video input stream; and causing the video output stream to be presented on the display”, overcomes the prior art of record. The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant, and therefore, when taking all the claimed limitations as a whole, Applicant’s claimed invention is defined over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/           Examiner, Art Unit 2421        

/NATHAN J FLYNN/           Supervisory Patent Examiner, Art Unit 2421